DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information disclosure statement (IDS) submitted on 11/16/2021 has been considered.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-7, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard (US Pat. 6,332,065, Applicant’s cited prior art.)
Regarding claims 1 and 10, Howard (fig. 2) discloses a toner refill cartridge comprising a body 14 to accommodate toner and having a toner discharge hole 27; a shutter 39 being rotatable between a first position (fig. 3) at which the toner discharge hole is closed and a second position (fig. 4) at which the toner discharge hole is opened; a coupler 20 to rotate by receiving an external rotational force (col. 3, lines 26-30); an agitation member 15 to rotate and agitate the toner by receiving a rotational force from the coupler (col. 3, lines 1-59); and a connection member (i.e. by user or motor means, col. 1, lines 19-32)  to selectively transmit a rotational force of the coupler to the shutter (col. 3, lines 30-34.)  
Regarding claim 2, Howard discloses wherein the shutter, the coupler, and the agitation member are to rotate around a same rotation axis (i.e. vertical axis, fig. 1.)
Regarding claim 3, Howard discloses wherein the connection member is to transmit the rotational force of the coupler in a first direction to the shutter, and wherein the shutter is to rotate in the first direction to be moved between the first position and the second position (col. 3, lines 32-65.)
Regarding claim 5, Howard discloses wherein a rotation axis of the coupler is parallel to a rotation axis of the shutter and displaced from the rotation axis of the shutter, and wherein the shutter and the agitation member are to rotate around a same rotation axis (see fig. 1.)  
Regarding claim 6, Howard discloses wherein the shutter is to rotate to switch between the first position and the second position along a rotation direction of the coupler (col. 3, lines 32-65.)
Regarding claim 7, Howard discloses a stopper 24 to prevent the shutter from rotating beyond the first position and the second position (col. 3, line 47.)

Regarding claim 13, Howard discloses wherein the shutter is to rotate to switch between the first position and the second position according to a rotation direction of the coupler (col. 3, lines 32-65,) and wherein the cartridge comprises a stopper 24 to prevent the shutter from rotating beyond the first position and the second position (col. 3, line 47.)

Allowable Subject Matter
Claims 4, 8-9, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests the connection member comprising a planet gear provided in the guide portion to be rotated by engaging with the sun gear, and to engage with the latch portion to allow the link member to rotate with the coupler when the coupler is rotated in the first direction and to separate from the latch portion to prevent the link member from rotating when the coupler is rotated in a second direction that is opposite to the first direction.

Point of Contact




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852